                                       RICHARD       AND       RICHARD
                                                 ATTORNEYS AT LAW
DENNIS RICHARD                                 825 BRICKELL BAY DRIVE
                                                 MIAMI, FLORIDA 33131
E-mail: dennis@richardandrichard.com                                               PHONE (305) 374-6688




                                              November 6, 2019

VIA ECF
The Honorable Edgardo Ramos                                             SET FOR PRE-MOTION
United States District Court                                            CONFERENCE 11/7/19 at 4:30 p.m.
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, NY 10007

           RE:         SEC v. Honig, et al., No. 1:18-cv-08175

Dear Judge Ramos:

Defendant, Michael Brauser, replies to the SEC’s October 28, 2019 letter response (ECF No.
190) and in further support of Brauser’s October 23, 2019 letter brief (ECF No. 188). The matter
will be heard at the November 7, 2019 pre-motion conference. Order (ECF No. 189).
The SEC admits that it produced over 4 million pages in the same disorganized manner it
received them from multiple sources during its years-long investigation. SEC Ltr. Resp., ECF
No. 190, p. 2, n. 1 (admitting that it produced the mass “in the manner in which” it was “received
. . . during its investigation . . . .” The SEC says that is how it “kept” them “in the usual course
of business . . . .” Id., p. 1). The SEC ignores the actual holding of SEC v. Collins, 256 F.R.D.
403, 411 (S.D.N.Y. 2009), rejecting the SEC’s contention that “it has the option of producing the
complete, unfiltered, and unorganized investigatory file, as this is how the documents are
maintained in the usual course of its business.” “The documents can only be provided in a useful
manner if the [SEC] organizes or labels them to correspond to each demand.” Id. at 413.
The SEC also posits that it produced its mass of disorganized documents in response to Brauser’s
Request No. 1 for its investigative file. SEC Ltr. Resp., p. 1. However, in quoting Brauser’s
Request No. 1 the SEC omits that the words “investigative file” are followed by a colon,
thereafter listing eleven categories of documents. (ECF No. 188-1, p. 6). And, by designating its
entire production in response to the opening phrase of Request No. 1, the SEC bypassed entirely
Requests 2, 3, and 4. Id., pp. 8-10. The SEC uses this device to argue that “If the SEC’s
production size makes it a ‘document dump,’ it is one that Brauser himself requested.” SEC’s
Ltr. Resp., ECF No. 190, p. 3, n. 3.
This device – designating the unorganized mass as all responsive to what the SEC deemed
Brauser’s broadest request and without correlating any of them to Brauser’s narrow requests –
has been tried before. See Molinelli-Freytes v. University of Puerto Rico, 2011 WL 13209604, at
*2 (D.P.R. 2011) (rejecting producing party’s position that “broad catchall” category in request
for production allowed it to mark all production as responsive to catchall, instead of to the more
specific, tailored requests; “Plaintiffs are hereby ordered to organize or categorize each and every
document in the Doubledey production in a logical, coherent manner that corresponds to a
specific interrogatory or discovery request by CHE. Reliance on a broad catchall request is
inadequate.”). Indeed here the instructions to the request provided that “[e]ach request for
The Honorable Edgardo Ramos
Page 2
production shall be construed independently and not with reference to any other request for
production for the purpose of limitation.” ECF No. 190-1, p. 8, ¶ 11.
The SEC also attempts to shift the blame by arguing that it “is the product of [Brauser’s] own
refusal to employ his [law] firm’s software” which “would be too expensive.” That misstates
Brauser’s position, which is in writing. See, e.g., email to SEC’s counsel, ECF No. 188-2, p. 2
(explaining that the high cost would be in processing the millions of pages “with an outside
vendor, in order to gain any semblance of searchability”). Brauser’s law firm does not have
software to sensibly search the millions of pages. And in any event, as observed in Collins,
documents which defendant “clearly must review to prepare his defense” will require a “page-
by-page manual review of” millions of pages of SEC records which “is strikingly expensive in
both monetary and human terms and constitutes ‘undue hardship’ by any definition.” Collins at
410-411. The SEC must know where its supporting evidence is and, by any measure of law,
procedure or fairness, should not continue to hide that information.
Surely the SEC has organized the documents into a reasonably usable form, having spent years
parsing through the millions of pages as it received them. The SEC does not contest that it
needed to review the disorganized mass, as it was received, to determine what claims it had
against which defendants. The SEC does not contest that it was required to do so as part of its
good faith pre-filing inquiry before it filed the claims against Brauser. Brauser Ltr. Mot., p. 2.
See also Shelbyville Hospital Corporation v. Mosley, 2017 WL 5586729, at *16 (E.D. Tenn.
2017) (court sanctioned party for responding to discovery request via a “thumb drive” that the
court described as a “virtual warehouse” and a “data dump” that was not in keeping with Federal
Rule of Civil Procedure 34(b)(2)(E)(ii), which states that parties have to produce electronically
stored information “‘in a reasonably usable form.’”).
Brauser respectfully requests that this Court direct the SEC to remedy its production by
identifying which documents are responsive to Brauser’s straightforward requests.1


                                                    Respectfully submitted,

                                                    /s/ Dennis Richard
                                                    DENNIS RICHARD

cc: Counsel of Record (via ECF)
W:\WDOX\CLIENTS\512\4467\00133070.DOCX




1
 The SEC spurned Brauser’s alternative offer to the SEC – that it provide “a table of contents.”
ECF No. 188-8.
